NO. 12-04-00363-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT


IN RE: SHELLIE DENISE GOOCH,              § 
RELATOR
§ORIGINAL PROCEEDING

HONORABLE CHARLES MITCHELL,          §
RESPONDENT
                                                                                                                                                            

MEMORANDUM OPINION
PER CURIAM
            On January 12, 2005, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Shellie Denise Gooch as relator.  That opinion ordered Respondent to (1)
vacate the July 15 order entered in cause numbers 6076 and 6094, respectively, setting aside Gooch’s
guilty plea and the disposition in each case and (2) reinstate its June 16 “Deferred Adjudication
Order” in each.
            This Court has received an order from the trial court pertaining to cause number 6076 that
complies with our January 12 opinion and order.  The trial court’s order disposes of the issues raised
in this original proceeding as to cause number 6076, thereby rendering that portion of the proceeding
moot.  The trial court clerk has furnished this Court with documentation that, pursuant to the State’s
motion, cause number 6094 was dismissed on September 10, 2004.  Therefore, on the date this
original proceeding was filed, cause number 6094 was no longer pending.  Consequently, we
withdraw the portion of our January 12 opinion and order relating to cause number 6094 and deny
Gooch’s petition as to that cause number.  We dismiss this proceeding as moot insofar as it pertains
to cause number 6076.  
            Mandamus denied in part and dismissed as moot in part.
Opinion delivered February 10, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(PUBLISH)